           Case 1:19-cv-06645-ALC Document 11 Filed 12/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X                       12/29/2020
HOWARD,

                 Petitioner,

                                                              1:19-cv-06645-ALC
                      - against -                             ORDER TO SHOW
                                                              CAUSE

PETRUCCI,

                  Respondent.
----------------------------------------------------------X
ANDREW L. CARTER, JR., United States District Judge:

        Petitioner Mark Howard initiated this petition against James Petrucci, as acting Warden of

FCI Otisville, to challenge the conditions of his detention at that facility. Specifically,

Howard alleges that he was improperly restricted from using the Federal Bureau of Prisons

TRULINC email system while detained at Otisville. As remedy, Howard seeks injunctive relief

in the form of a writ directing Petrucci to reinstate his access to email during his sentence.

        However, the Bureau of Prisons Inmate Lookup indicates that since the filing of the

petition Howard was transferred from Otisville to Fairton FCI. “It is settled in this Circuit

that a transfer from a prison facility moots an action for injunctive relief against the transferring

facility.” Prins v. Coughlin, 76 F.3d 504, 506 (2d Cir. 1996) (citations omitted); see also

McCray v. Lee, 963 F.3d 110, 117 (2d Cir. 2020); Thompson v. Choinski, 525 F.3d 205, 209 (2d

Cir. 2008).

        Petitioner Howard is therefore ORDERED TO SHOW CAUSE why this case should not

be dismissed as moot in light of his transfer from FCI Otisville to Fairton FCI. Any such

response must be made in writing by February 17, 2021, by which date Respondent may also

respond to this Order. Respondent is ORDERED to serve this Order on Petitioner, and file proof
         Case 1:19-cv-06645-ALC Document 11 Filed 12/29/20 Page 2 of 2




of service, by January 8, 2021.

SO ORDERED.
Dated: New York, New York



       December 29, 2020
                                    ____________________________
                                    ANDREW L. CARTER, JR.
                                    United States District Judge
